Court of Appeals
of the State of Georgia

                                        ATLANTA,__________________
                                                  July 17, 2014

The Court of Appeals hereby passes the following order:

A14A1345. CECIL LAMAR SUMMERVILLE v. THE STATE.

        The above appeal was docketed on March 30, 2014. Appellant’s brief and
enumerations of error were due April 19, 2014. Appellant filed his brief on May 13,
2014.
        Court of Appeals Rule 23 (a) states “Appellant's brief, which shall contain as
Part 2 an enumeration of errors, shall be filed within 20 days after the appeal is
docketed. Failure to file within that time, unless extended upon motion for good cause
shown, may result in the dismissal of the appeal, and may subject the offender to
contempt. See Rules 7 and 13. Appellant's motion for extension of time to file brief
and enumeration of errors must be filed prior to the date the documents are due or the
Court may dismiss the appeal.”
        Appellant failed to comply with this Court’s Rules when he did not file his
brief and enumerations of error within 20 days from docketing nor request an
extension of time to due so. Therefore, this appeal is hereby DISMISSED. See Court
of Appeals Rules 13 and 23 (a).

                                        Court of Appeals of the State of Georgia
                                                                         07/17/2014
                                               Clerk’s Office, Atlanta,__________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.